Exhibit 10.2

Incentive Stock Option

Granted Under Galena Biopharma 2016 Incentive Plan

1.    Grant of Option.

This certificate evidences an incentive stock option (this “Stock Option”)
granted by Galena Biopharma, Inc., a Delaware corporation (the “Company”),
[MMDD, YYYY] (the “Date of Grant”) to                                     , an
employee of the Company (the “Participant”) pursuant to the Company’s 2016
Incentive Plan (as from time to time in effect, the “Plan”). Under this Stock
Option, the Participant may purchase, in whole or in part, on the terms herein
provided, a total of                  shares of common stock of the Company (the
“Shares”) at $                 per Share, which is not less than the fair market
value of the Shares on the Date of Grant. The latest date on which this Stock
Option, or any part thereof, may be exercised is [MMDD, YYYY] (the “Final
Exercise Date”). The Stock Option evidenced by this certificate is intended to
be an incentive stock option as defined in section 422 of the Internal Revenue
Code of 1986, as amended from time to time (the “Code”).

 

  •   This Stock Option shall vest and become exercisable in equal
                 installments over          years beginning         months after
the Grant Date.

Notwithstanding the foregoing, upon termination of the Participant’s Employment,
any portion of this Stock Option that is not then exercisable will immediately
expire and the remainder of this Stock Option will remain exercisable for three
months (unless termination of the Participant’s Employment resulted from reasons
that in the determination of the Administrator cast such discredit on the
Participant as to justify immediate forfeiture of this Stock Option, in which
case this entire Option shall immediately expire and no portion thereof shall
remain exercisable); provided, that any portion of this Stock Option held by the
Participant immediately prior to the Participant’s death, to the extent then
exercisable, will remain exercisable for one year following the Participant’s
death; and further provided, that in no event shall any portion of this Stock
Option be exercisable after the Final Exercise Date.

2.    Exercise of Stock Option.

Each election to exercise this Stock Option shall be in writing, signed by the
Participant or the Participant’s executor, administrator, or legally appointed
representative (in the event of the Participant’s incapacity) or the person or
persons to whom this Stock Option is transferred by will or the applicable laws
of descent and distribution (collectively, the “Option Holder”), and received by
the Company at its principal office, accompanied by this certificate and payment
in full as provided in the Plan. Subject to the further terms and conditions
provided in the Plan, the purchase price may be paid as follows: (i) by delivery
of cash or check acceptable to the Administrator; (ii) upon and following an
initial public offering of the Company and to the extent permitted by applicable
law (as determined by

 

1



--------------------------------------------------------------------------------

the Administrator), through a broker-assisted exercise program acceptable to the
Administrator; or (iii) through any combination of the foregoing. In the event
that this Stock Option is exercised by an Option Holder other than the
Participant, the Company will be under no obligation to deliver Shares hereunder
unless and until it is satisfied as to the authority of the Option Holder to
exercise this Stock Option.

3.    Notice of Disposition.

The person exercising this Stock Option shall notify the Company when making any
disposition of the Shares acquired upon exercise of this Stock Option, whether
by sale, gift or otherwise.

4.    Restrictions on Transfer of Shares.

If at the time this Stock Option is exercised the Company or any of its
stockholders is a party to any agreement restricting the transfer of any
outstanding shares of the Company’s common stock, the Administrator may provide
that this Stock Option may be exercised only if the Shares so acquired are made
subject to the transfer restrictions set forth in that agreement (or if more
than one such agreement is then in effect, the agreement or agreements specified
by the Administrator).

If requested by the Corporation and the managing underwriter of an offering by
the Corporation of Common Stock pursuant to a registration statement under the
Securities Act of 1933, as amended, each stockholder who acquires shares by
exercise of this Option shall agree, by executing and delivering such form of
agreement as the Company and such underwriter shall reasonably request, not to
sell publicly or otherwise transfer or dispose of any shares held by such
stockholder or other securities of the Corporation held by such stockholder for
a specified period of time (not to exceed 180 days) immediately following the
effective date of such registration statement; provided, that such agreement
shall apply only to the initial public offering of the Corporation’s securities.

5.    Withholding Agreement to Provide Security.

If at the time this Stock Option is exercised the Company determines that under
applicable law and regulations it could be liable for the withholding of any
federal or state tax upon exercise or with respect to a disposition of any
Shares acquired upon exercise of this Stock Option, this Stock Option may not be
exercised unless the person exercising this Stock Option remits to the Company
any amounts determined by the Company to be required to be withheld upon
exercise (or makes other arrangements satisfactory to the Company for the
payment of such taxes) and gives such security as the Company deems adequate to
meet its potential liability for the withholding of tax upon a disposition of
the Shares and agrees to augment such security from time to time in any amount
reasonably determined by the Company to be necessary to preserve the adequacy of
such security.

 

2



--------------------------------------------------------------------------------

6.    Nontransferability of Stock Option.

This Stock Option is not transferable by the Participant otherwise than by will
or the laws of descent and distribution and is exercisable during the
Participant’s lifetime only by the Participant (or in the event of the
Participant’s incapacity, the person or persons legally appointed to act on the
Participant’s behalf).

7.    Provisions of the Plan.

This Stock Option is subject to the provisions of the Plan, which are
incorporated herein by reference. A copy of the Plan as in effect on the date of
the grant of this Stock Option has been furnished to the Participant. By
exercising all or any part of this Stock Option, the Participant agrees to be
bound by the terms of the Plan and this certificate. All initially capitalized
terms used herein will have the meaning specified in the Plan, unless another
meaning is specified herein.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.

 

Galena Biopharma, Inc. By:     Name:   Title:  

 

Acknowledged  

 

4